DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Response to the Office Action Mailed January 5, 2022, filed February 9, 2022 (“Reply”).  Applicant has amended Claim 7, canceled Claim 24, and added Claim 25.  As amended, Claims 1-3, 5-10, 12-17, 19-22, and 25 are presented for examination.
In Office action mailed January 5, 2022 (“Office Action”):
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 5, 8-10, 12, 15-17, 19, 21, 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sood (US 2015/0189339 A1 “Sood”).
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Seo (US 2015/0189339 A1).
Claims 7, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Mills et al. (US 9,380,332 B1 “Mills” of Record).


Response to Arguments
Applicant’s arguments (see Reply Pages 10-13) with respect to the rejection(s) of Claims 1-3, 5, 8-10, 12, 15-17, 19, 21, 24 under 35 U.S.C. 102(a)(2) as being anticipated by Sood (US 2015/0189339 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Rosenberg et al. (US 2002/0090198 A1).


Claim Rejections - 35 USC § 112
In view of Applicant’s amendment of Claim 7 to depend from Claim 5, the rejection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17, 19, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sood (US 2015/0189339 A1 “Sood”) in view of Rosenberg et al. (US 2002/0090198 A1 “Rosenberg”).


In regards to Claim 1, Sood teaches a method for use with a content-presentation device that is scheduled to perform a content-replacement operation (generally shown in Fig. 3, as introduced in [0035]; with particular reference to sever operations at Step 302, as described in [0037]) in which the content-presentation device outputs replacement content in place of a modifiable content-segment that is part of a linear sequence of content-segments received by the content-presentation device (remote server associates video content with video ad at Stage 302 and user computing device begins buffering at Step 304, as described in [0037]), the method comprising:
determining that the content-presentation device is unable to perform the content-replacement operation as scheduled (determination that buffer amount is less than the buffer threshold when the elapsed time exceeds the time threshold at Stage 305, as described in [0038]); and
responsive to the determining, performing an action that facilitates the content-presentation device performing a content abbreviation operation in which the content-presentation device abbreviates content instead of performing the content-replacement operation in which the content-presentation device outputs replacement content in place of the modifiable content-segment (replace video ad with abbreviated ad at Stage 306, as described in [0038]; with further reference to abbreviated advertisement including a banner advertisement, as described in [0032]).
However, Sood does not describe the banner advertisement in sufficient detail as to demonstrate a content-overlay operation in which the content-presentation device overlays overlay content on the modifiable content-segment.
In a similar field of invention, Rosenberg teaches a method and system for facilitating the delivery of advertisement content (Abstract).  Rosenberg further discloses a content-overlay operation in which the content-presentation device overlays overlay content on the modifiable content-segment (banner ad of Fig. 5(b), as described in [0072]; with further reference to placing the ad into the video stream at step 206 of Fig. 2, as described in [0040]).
Both Sood and Rosenberg teach similar techniques for the transmission and display of alternate advertisement content.  Rosenberg further discloses a known technique for performing a content overlay operation using a banner advertisement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the abbreviation technique of Sood to include the banner ad display technique of Rosenberg in order to allow a mode change to continue with less delay while filling the ad opportunity (as Rosenberg suggest in [0014]).
In regards to Claim 2, the combination of Sood and Rosenberg teach the method of claim 1, wherein determining that the content-presentation device is unable to perform the content-replacement operation as scheduled comprises determining that the content-presentation device is unable to receive the replacement content in time to perform the content-replacement operation as scheduled (Sood: determination of elapsed time exceeds the time threshold at Stage 305, as described in [0038]).
In regards to Claim 3, the combination of Sood and Rosenberg teach the method of claim 2, wherein determining that the content-presentation device is unable to receive the replacement content in time to perform the content-replacement operation as scheduled comprises:
determining a content-transmission delay between a content-distribution system and the content-presentation device (Sood: time threshold referencing real time or buffered time, as described in [0019]; with further reference to buffer delay, as described in [0015]);
making a determination that the content-transmission delay is shorter than a predetermined threshold delay (Sood: determination of buffered time substantially equal to but less than the full video advertisement time has passed and a much longer period of real time has passed, as describe in [0019]); and
responsive to making the determination that the content-transmission delay is shorter than the predetermined threshold delay, determining that the content-presentation device is unable to receive the replacement content in time to perform the first content-replacement operation (Sood: replacement of advertisement with the video banner, as described in [0019]).
In regards to Claim 5, the combination of Sood and Rosenberg teach the method of claim 1, wherein performing the action comprises retrieving the overlay content for use in connection with performing the content-overlay operation (Rosenberg: placing the ad into the video stream at step 206 of Fig. 2, as described in [0040])
Both Sood and Rosenberg teach similar techniques for the transmission and display of alternate advertisement content.  Rosenberg further discloses a known technique for performing a content overlay operation using a banner advertisement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the abbreviation technique of Sood to include the banner ad display technique of Rosenberg in order to allow a mode change to continue with less delay while filling the ad opportunity (as Rosenberg suggest in [0014]).
In regards to Claim 21, the combination of Sood and Rosenberg teach the method of claim 1, wherein performing the action that facilitates the content-presentation device performing a content-overlay operation in which the content-presentation device overlays the overlay content on the modifiable content-segment instead of performing the content-replacement operation in which the content-presentation device outputs replacement content in place of the modifiable content-segment comprises causing the overlay content to be transmitted to the content-presentation device (Rosenberg: placing the ad into the video stream at step 206 of Fig. 2, as described in [0040]).
Both Sood and Rosenberg teach similar techniques for the transmission and display of alternate advertisement content.  Rosenberg further discloses a known technique for performing a content overlay operation using a banner advertisement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the abbreviation technique of Sood to include the banner ad display technique of Rosenberg in order to allow a mode change to continue with less delay while filling the ad opportunity (as Rosenberg suggest in [0014]).
In regards to Claim 25, the combination of Sood and Rosenberg teach the method of claim 1, wherein performance of the content-overlay operation comprises the content-presentation device overlaying the overlay content on the modifiable content-segment such that the content-presentation device outputs the modifiable content-segment with the overlay content overlaid thereon (Rosenberg: banner ad of Fig. 5(b), as described in [0072]; with further reference to placing the ad into the video stream at step 206 of Fig. 2, as described in [0040]).
Both Sood and Rosenberg teach similar techniques for the transmission and display of alternate advertisement content.  Rosenberg further discloses a known technique for performing a content overlay operation using a banner advertisement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the abbreviation technique of Sood to include the banner ad display technique of Rosenberg in order to allow a mode change to continue with less delay while filling the ad opportunity (as Rosenberg suggest in [0014]).

In regards to Claim 8, Sood teaches a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor (Memory 140 and Processor 130 of Fig. 1, as introduced in [0029]), cause performance of a set of operations comprising:
determining that a content-presentation device is unable to perform a content-replacement operation as scheduled (determination that buffer amount is less than the buffer threshold when the elapsed time exceeds the time threshold at Stage 305, as described in [0038]), wherein the content-replacement operation comprises outputting replacement content in place of a modifiable content-segment that is part of a linear sequence of content-segments received by the content-presentation device (remote server associates video content with video ad at Stage 302 and user computing device begins buffering at Step 304, as described in [0037]); and
responsive to the determining, performing an action that facilitates the content-presentation device performing a content abbreviation operation in which the content-presentation device abbreviates content instead of performing the content-replacement operation in which the content-presentation device outputs replacement content in place of the modifiable content-segment (replace video ad with abbreviated ad at Stage 306, as described in [0038]; with further reference to abbreviated advertisement including a banner advertisement, as described in [0032]).
However, Sood does not describe the banner advertisement in sufficient detail as to demonstrate a content-overlay operation in which the content-presentation device overlays overlay content on the modifiable content-segment.
In a similar field of invention, Rosenberg teaches a method and system for facilitating the delivery of advertisement content (Abstract).  Rosenberg further discloses a content-overlay operation in which the content-presentation device overlays overlay content on the modifiable content-segment (Rosenberg: banner ad of Fig. 5(b), as described in [0072]; with further reference to placing the ad into the video stream at step 206 of Fig. 2, as described in [0040]).
Both Sood and Rosenberg teach similar techniques for the transmission and display of alternate advertisement content.  Rosenberg further discloses a known technique for performing a content overlay operation using a banner advertisement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the abbreviation technique of Sood to include the banner ad display technique of Rosenberg in order to allow a mode change to continue with less delay while filling the ad opportunity (as Rosenberg suggest in [0014]).
In regards to Claim 9, the combination of Sood and Rosenberg teach the non-transitory computer-readable storage medium of claim 8, wherein determining that the content-presentation device is unable to perform the content-replacement operation as scheduled comprises determining that the content-presentation device is unable to receive the replacement content in time to perform the content-replacement operation as scheduled (Sood: determination of elapsed time exceeds the time threshold at Stage 305, as described in [0038]).
In regards to Claim 10, the combination of Sood and Rosenberg teach the non-transitory computer-readable storage medium of claim 9, wherein determining that the content-presentation device is unable to receive the replacement content in time to perform the content-replacement operation as scheduled comprises:
determining a content-transmission delay between a content-distribution system and the content-presentation device (Sood: time threshold referencing real time or buffered time, as described in [0019]; with further reference to buffer delay, as described in [0015]);
making a determination that the content-transmission delay is shorter than a predetermined threshold delay (Sood: determination of buffered time substantially equal to but less than the full video advertisement time has passed and a much longer period of real time has passed, as describe in [0019]); and
responsive to making the determination that the content-transmission delay is shorter than the predetermined threshold delay, determining that the content-presentation device is unable to receive the replacement content in time to perform the content-replacement operation (Sood: replacement of advertisement with the video banner, as described in [0019]).
In regards to Claim 12, the combination of Sood and Rosenberg teach the non-transitory computer-readable storage medium of claim 8, wherein performing the action comprises retrieving the overlay content for use in connection with performing the content-overlay operation (Rosenberg: placing the ad into the video stream at step 206 of Fig. 2, as described in [0040]).
Both Sood and Rosenberg teach similar techniques for the transmission and display of alternate advertisement content.  Rosenberg further discloses a known technique for performing a content overlay operation using a banner advertisement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the abbreviation technique of Sood to include the banner ad display technique of Rosenberg in order to allow a mode change to continue with less delay while filling the ad opportunity (as Rosenberg suggest in [0014]).

In regards to Claim 15, Sood teaches a computing system (generally shown in Fig. 2, as introduced in [0030]; with further reference to client device of Fig. 1, as introduced in [0022]) comprising:
a processor (Processor 130, as described in [0029]); and
a non-transitory computer-readable storage medium (Memory 140, as described in [0029]), having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations comprising:
determining that a content-presentation device is unable to perform a content-replacement operation as scheduled (determination that buffer amount is less than the buffer threshold when the elapsed time exceeds the time threshold at Stage 305, as described in [0038]), wherein the content-replacement operation comprises outputting replacement content in place of a modifiable content-segment that is part of a linear sequence of content-segments received by the content-presentation device (remote server associates video content with video ad at Stage 302 and user computing device begins buffering at Step 304, as described in [0037]); and
responsive to the determining, performing an action that facilitates the content-presentation device performing a content abbreviation operation in which the content-presentation device abbreviates content instead of performing the content-replacement operation in which the content-presentation device outputs replacement content in place of the modifiable content-segment (replace video ad with abbreviated ad at Stage 306, as described in [0038]; with further reference to abbreviated advertisement including a banner advertisement, as described in [0032]).
However, Sood does not describe the banner advertisement in sufficient detail as to demonstrate a content-overlay operation in which the content-presentation device overlays overlay content on the modifiable content-segment.
In a similar field of invention, Rosenberg teaches a method and system for facilitating the delivery of advertisement content (Abstract).  Rosenberg further discloses a content-overlay operation in which the content-presentation device overlays overlay content on the modifiable content-segment (Rosenberg: banner ad of Fig. 5(b), as described in [0072]; with further reference to placing the ad into the video stream at step 206 of Fig. 2, as described in [0040]).
Both Sood and Rosenberg teach similar techniques for the transmission and display of alternate advertisement content.  Rosenberg further discloses a known technique for performing a content overlay operation using a banner advertisement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the abbreviation technique of Sood to include the banner ad display technique of Rosenberg in order to allow a mode change to continue with less delay while filling the ad opportunity (as Rosenberg suggest in [0014]).
In regards to Claim 16, the combination of Sood and Rosenberg teach the computing system of claim 15, wherein determining that the content-presentation device is unable to perform the content-replacement operation as scheduled comprises determining that the content-presentation device is unable to receive the replacement content in time to perform the content-replacement operation as scheduled (Sood: determination of elapsed time exceeds the time threshold at Stage 305, as described in [0038]).
In regards to Claim 17, the combination of Sood and Rosenberg teach the computing system of claim 16, wherein determining that the content-presentation device is unable to receive the replacement content in time to perform the content-replacement operation as scheduled comprises:
determining a content-transmission delay between a content-distribution system and the content-presentation device (Sood: time threshold referencing real time or buffered time, as described in [0019]; with further reference to buffer delay, as described in [0015]);
making a determination that the content-transmission delay is shorter than a predetermined threshold delay (Sood: determination of buffered time substantially equal to but less than the full video advertisement time has passed and a much longer period of real time has passed, as describe in [0019]); and
responsive to making the determination that the content-transmission delay is shorter than the predetermined threshold delay, determining that the content-presentation device is unable to receive the replacement content in time to perform the content-replacement operation (Sood: replacement of advertisement with the video banner, as described in [0019]).
In regards to Claim 19, the combination of Sood and Rosenberg teach the computing system of claim 15, wherein performing the action comprises retrieving the overlay content for use in connection with performing the content-overlay operation (Rosenberg: placing the ad into the video stream at step 206 of Fig. 2, as described in [0040]).
Both Sood and Rosenberg teach similar techniques for the transmission and display of alternate advertisement content.  Rosenberg further discloses a known technique for performing a content overlay operation using a banner advertisement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the abbreviation technique of Sood to include the banner ad display technique of Rosenberg in order to allow a mode change to continue with less delay while filling the ad opportunity (as Rosenberg suggest in [0014]).


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sood and Rosenberg in view of Seo (US 2015/0189339 A1).
In regards to Claim 6, the combination of Sood and Rosenberg teach the method of claim 5, but does not explicitly demonstrate wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises:
transmitting, to a first computing system associated with delivery of replacement content to the content-presentation device, a request for a link pointing to the overlay content; and
in response to the request, receiving, from the first computing system, the link and using the link to retrieve the overlay content from a second computing system associated with delivery of replacement content to the content-presentation device.
In a similar field of invention, Seo teaches a method and system for dynamically providing replacement content within a linear stream of content (Abstract).
Seo further discloses:
wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises:
transmitting, to a first computing system associated with delivery of replacement content to the content-presentation device, a request for a link pointing to the overlay content (pointer to replacement content including a URL, as descried in [0057]); and
in response to the request, receiving, from the first computing system, the link and using the link to retrieve the overlay content from a second computing system associated with delivery of replacement content to the content-presentation device (URL defines a network address of a streaming media server from which the client could request and receive the replacement content, as described in [0057]).
Both Sood and Seo teach similar techniques for dynamically providing a replacement advertisement content during periods of network delay.  Seo further discloses a known technique for providing a link to replacement content by way of a URL.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content replacement technique of Sood to include the link pointing to replacement content, as taught by Seo, in order to facilitate the retrieval and insertion of replacement content (as Seo suggest in [0057]).

In regards to Claim 13, the combination of Sood and Rosenberg teach the non-transitory computer-readable storage medium of claim 12, but does not explicitly demonstrate wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises:
transmitting, to a first computing system associated with delivery of replacement content to the content-presentation device, a request for a link pointing to the overlay content; and
in response to the request, receiving, from the first computing system, the link and using the link to retrieve the overlay content from a second computing system associated with delivery of replacement content to the content-presentation device.
In a similar field of invention, Seo teaches a method and system for dynamically providing replacement content within a linear stream of content (Abstract).
Seo further discloses:
wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises:
transmitting, to a first computing system associated with delivery of replacement content to the content-presentation device, a request for a link pointing to the overlay content (pointer to replacement content including a URL, as descried in [0057]); and
in response to the request, receiving, from the first computing system, the link and using the link to retrieve the overlay content from a second computing system associated with delivery of replacement content to the content-presentation device (URL defines a network address of a streaming media server from which the client could request and receive the replacement content, as described in [0057]).
Both Sood and Seo teach similar techniques for dynamically providing a replacement advertisement content during periods of network delay.  Seo further discloses a known technique for providing a link to replacement content by way of a URL.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content replacement technique of Sood to include the link pointing to replacement content, as taught by Seo, in order to facilitate the retrieval and insertion of replacement content (as Seo suggest in [0057]).

In regards to Claim 20, the combination of Sood and Rosenberg teach the computing system of claim 19, but does not explicitly demonstrate wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises:
transmitting, to a first computing system associated with delivery of replacement content to the content-presentation device, a request for a link pointing to the overlay content; and
in response to the request, receiving, from the first computing system, the link and using the link to retrieve the overlay content from a second computing system associated with delivery of replacement content to the content-presentation device.
In a similar field of invention, Seo teaches a method and system for dynamically providing replacement content within a linear stream of content (Abstract).
Seo further discloses:
wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises:
transmitting, to a first computing system associated with delivery of replacement content to the content-presentation device, a request for a link pointing to the overlay content (pointer to replacement content including a URL, as descried in [0057]); and
in response to the request, receiving, from the first computing system, the link and using the link to retrieve the overlay content from a second computing system associated with delivery of replacement content to the content-presentation device (URL defines a network address of a streaming media server from which the client could request and receive the replacement content, as described in [0057]).
Both Sood and Seo teach similar techniques for dynamically providing a replacement advertisement content during periods of network delay.  Seo further discloses a known technique for providing a link to replacement content by way of a URL.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content replacement technique of Sood to include the link pointing to replacement content, as taught by Seo, in order to facilitate the retrieval and insertion of replacement content (as Seo suggest in [0057]).


Claims 7, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sood and Rosenberg in view of Mills et al. (US 9,380,332 B1 “Mills” of Record).
In regards to Claim 7, the combination of Sood and Rosenberg teaches the method of claim 4, but does not explicitly demonstrate wherein the content-presentation device comprises a database that includes pre-downloaded default overlay content, and
wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises retrieving, from the database, the pre-downloaded default overlay content for use in connection with performing the content-overlay operation.
In a similar field of invention, Mills teaches a method and system for the storage and display of video advertisements on a client device (Abstract).  In particular, Mills teaches:
wherein the content-presentation device comprises a database that includes pre-downloaded default overlay content (Client Device 262 of Fig. 2 including Video Ad Cache 270 storing video advertisements, as described in 6:40-43, 6:67-7:4), and
wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises retrieving, from the database, the pre-downloaded default overlay content for use in connection with performing the content-overlay operation (process of Fig. 7 including retrieve video ads from cache at 725 and display video ad at 745, as described in 14:24-53).
Both Sood and Mills teach similar technique for the display of advertisement content at a client device.  Mills further discloses a known technique for pre-downloading advertisement content prior to display at the client device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement display technique of Sood to include the pre-downloaded advertisement display technique of Mills in order to increase the timeliness of display of the advertisement content, thereby improving the probability that a potential customer may see the video advertisement (as Mills suggest in 2:6-11). 
In regards to Claim 22, the combination of Sood and Rosenberg teaches the method of claim 1, but does not explicitly demonstrate wherein performing the action that facilitates the content-presentation device performing a content-overlay operation in which the content-presentation device overlays the overlay content on the modifiable content-segment instead of performing the content-replacement operation in which the content-presentation device outputs replacement content in place of the modifiable content-segment comprises instructing the content-presentation device to use, as the overlay content, pre-downloaded overlay content that is locally cached at the content-presentation device.
In a similar field of invention, Mills teaches a method and system for the storage and display of video advertisements on a client device (Abstract).  In particular, Mills teaches:
wherein performing the action that facilitates the content-presentation device performing a content-overlay operation in which the content-presentation device overlays the overlay content on the modifiable content-segment instead of performing the content-replacement operation in which the content-presentation device outputs replacement content in place of the modifiable content-segment comprises instructing the content-presentation device to use, as the overlay content, pre-downloaded overlay content that is locally cached at the content-presentation device (process of Fig. 7 including retrieve video ads from cache at 725 and display video ad at 745, as described in 14:24-53).
Both Sood and Mills teach similar technique for the display of advertisement content at a client device.  Mills further discloses a known technique for pre-downloading advertisement content prior to display at the client device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement display technique of Sood to include the pre-downloaded advertisement display technique of Mills in order to increase the timeliness of display of the advertisement content, thereby improving the probability that a potential customer may see the video advertisement (as Mills suggest in 2:6-11). 

In regards to Claim 14, the combination of Sood and Rosenberg teach the non-transitory computer-readable storage medium of claim 12, but does not explicitly demonstrate wherein the content-presentation device comprises a database that includes pre-downloaded default overlay content, and
wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises retrieving, from the database, the pre-downloaded default overlay content for use in connection with performing the content-overlay operation.
In a similar field of invention, Mills teaches a method and system for the storage and display of video advertisements on a client device (Abstract).  In particular, Mills teaches:
wherein the content-presentation device comprises a database that includes pre-downloaded default overlay content (Client Device 262 of Fig. 2 including Video Ad Cache 270 storing video advertisements, as described in 6:40-43, 6:67-7:4), and
wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises retrieving, from the database, the pre-downloaded default overlay content for use in connection with performing the content-overlay operation (process of Fig. 7 including retrieve video ads from cache at 725 and display video ad at 745, as described in 14:24-53).
Both Sood and Mills teach similar technique for the display of advertisement content at a client device.  Mills further discloses a known technique for pre-downloading advertisement content prior to display at the client device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement display technique of Sood to include the pre-downloaded advertisement display technique of Mills in order to increase the timeliness of display of the advertisement content, thereby improving the probability that a potential customer may see the video advertisement (as Mills suggest in 2:6-11). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426